Supreme Court
OF
NevaDA

(0) 19374, «>

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

CHAD WINDHAM MITCHELL, No. 85489
Appellant,
vs.

CARSON CITY SHERIFF'S OFFICE,
Respondent.

 

 

 

ORDER DISMISSING APPEAL

This is a pro se notice of appeal from a district court “order
denying pretrial petition for a writ of habeas corpus.” This court’s review
of this appeal reveals a jurisdictional defect. Specifically, no appeal lies
from an order denying a presentence petition for a writ of habeas corpus.1
See NRS 34.724(1) (stating that a person convicted of a crime and under
sentence of death or imprisonment may file a postconviction petition for a
writ of habeas corpus); see also State v. Lewis, 124 Nev. 132, 178 P.3d 146
(2008) (stating that an order entered before judgment of conviction is
intermediate and not generally a final, appealable determination),
overruled on other grounds by State v. Harris, 131 Nev. 551, 355 P.3d 791
(2015). The right to appeal is statutory; where no statute or court rule
provides for an appeal, no right to appeal exists. See Castillo v. State, 106

 

1It appears that appellant has not yet been sentenced in district court
case number 21-CR002221B.

01 0a"

 
Nev. 349, 352, 792 P.2d 1133,1135 (1990). Accordingly, this court lacks
jurisdiction to consider this appeal, and

ORDERS this appeal DISMISSED.?

pAe tect J.

Hardesty \

Aten 5 h— ,

Stiglich Herndon

 

 

ec: Hon. James E. Wilson, District Judge
Chad Windham Mitchell
Attorney General/Carson City
Carson City District Attorney
Carson City Clerk

 

2Given this order, this court takes no action on the pro se motions filed
on October 26, 2022, and November 7, 2022.

SuPREME Court
OF
Nevapa 2

(0) 197A